DETAILED ACTION
	Claims 1-10 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on April 25, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 112
Claim 8 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  
The appropriate correction has been made, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 101
Claim 8 was previously rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim is now drawn to statutory subject matter, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 1 and 8-10 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Polymers, May 18, 2018, Article 516).
The Applicant has submitted a declaration by the present inventors under 37 CFR 1.130(a) in order to attribute Li et al. to the present inventive entity.  As the declaration is proper, Li et al. has been disqualified as prior art and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Polymers, May 18, 2018, Article 516).
The Applicant has submitted a declaration by the present inventors under 37 CFR 1.130(a) in order to attribute Li et al. to the present inventive entity.  As the declaration is proper, Li et al. has been disqualified as prior art and the rejection is withdrawn.
Conclusion
	Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626